Citation Nr: 0404618	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-01 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder, claimed as secondary to the service-connected 
amputation of the left arm below the insertion of the 
deltoid, secondary to a shell fragment wound, with a small 
neuroma at the distal end of the ulnar nerve.

2.  Entitlement to an initial evaluation in excess of 30 
percent for a rotator cuff tear of the right shoulder with 
chronic impingement syndrome.

3.  Entitlement to an initial evaluation in excess of 10 
percent for chronic lateral epicondylitis of the right elbow.


REPRESENTATION

Veteran represented by:	American Red Cross



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The veteran served on active duty from May 1968 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Jackson, Mississippi.  In a February 1999 rating decision, 
the RO denied service connection for a right shoulder, right 
arm, and right hand condition.  Following a November 2000 
Board remand, the RO, in a July 2001 rating decision, granted 
service connection for a rotator cuff tear of the right 
shoulder with chronic impingement syndrome and chronic 
lateral epicondylitis of the right elbow assigning an overall 
10 percent evaluation.  In a January 2002 rating decision, 
the RO assigned a separate 10 percent disability rating for 
the chronic lateral epicondylitis of the right elbow, which 
was not a complete grant of benefits.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

In May 2002, the veteran and his representative appeared 
before a Decision Review Officer at a hearing.  In an August 
2002 rating decision, the RO increased the evaluation for the 
rotator cuff tear of the right shoulder with chronic 
impingement syndrome to 30 percent.  The veteran and his 
representative appeared before the undersigned Veterans Law 
Judge at a hearing at the RO in June 2003.

In a September 2001 letter, the RO determined that the 
veteran's Notice of Disagreement with the denial of service 
connection for post-traumatic stress disorder was untimely.  
However, the RO did not provide him with appellate rights.  
38 C.F.R. § 19.25 (2003).  This matter is referred to the RO.

The issues of initial increased ratings for the right 
shoulder and elbow disorders are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDING OF FACT

On August 5, 1999, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that he did wish to pursue the issue of service connection 
for a right hand disorder, claimed as secondary to the 
service-connected amputation of the left arm below the 
insertion of the deltoid, secondary to a shell fragment 
wound, with a small neuroma at the distal end of the ulnar 
nerve.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran on the issue of service connection for right hand 
disorder, claimed as secondary to the service-connected 
amputation of the left arm below the insertion of the 
deltoid, secondary to a shell fragment wound, with a small 
neuroma at the distal end of the ulnar nerve, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The veteran  has 
withdrawn the appeal on the issue of service connection for a 
right hand disorder, claimed as secondary to the service-
connected amputation of the left arm below the insertion of 
the deltoid, secondary to a shell fragment wound, with a 
small neuroma at the distal end of the ulnar nerve, and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal on that issue and it 
is dismissed.


ORDER

The appeal on the issue of service connection for a right 
hand disorder, claimed as secondary to the service-connected 
amputation of the left arm below the insertion of the 
deltoid, secondary to a shell fragment wound, with a small 
neuroma at the distal end of the ulnar nerve, is dismissed.


REMAND

The veteran testified that his right shoulder disability had 
worsened since his May 2002 VA examination.  Furthermore, the 
veteran submitted a statement from a doctor at the Laurel 
Bone & Joint Clinic, P.A., reflecting that he had received 
additional treatment from that facility since March 13, 2002, 
the date of the latest treatment record associated with the 
claims folder.  Under the Veterans Claims Assistance Act of 
2000 (VCAA), VA's duty to assist the veteran includes 
obtaining recent medical records and a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disability.  38 C.F.R. § 3.159(c) 
(2003).

According the January 2002 rating decision, a Notice of 
Disagreement as to the issue of an initial increased 
disability rating for chronic lateral epicondylitis of the 
right elbow was received in August 2001.  As noted above, the 
January 2002 award increasing the veteran's right elbow 
disability to 10 percent is not a full grant of benefits 
under the law and the veteran has not submitted a statement 
indicating that he is satisfied with this determination.  
However, a Statement of the Case addressing this issue has 
not issued to the veteran.  Therefore, remand is necessary.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, 
the case is REMANDED for the following development:

1.  Obtain any records from the VA 
medical center in Jackson, Mississippi, 
for the period from August 2002 to the 
present, and from the Laurel Bone & Joint 
Clinic, P.A., for the period from March 
14, 2002, to the present, and associate 
them with the claims folder.  If any 
request for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

2.  After the completion of number 1 
above, schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of his right shoulder 
disorder.  The veteran's claims folder 
should be made available to the examiner, 
and the examiner is requested to review 
the claims folder in conjunction with the 
examination.  The examiner should provide 
ranges of motion of the right shoulder.  
The examiner should address the evidence 
of pain, weakened movement, excess 
fatigability or incoordination, and 
determine the level of associated 
functional loss in light of 38 C.F.R. 
§ 4.40 (2003), as set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  All 
special studies and tests should be 
performed.  If feasible, these 
determinations should be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

3.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  

4.  The RO should issue a Statement of 
the Case addressing the issue of an 
initial disability rating in excess of 10 
percent for chronic lateral epicondylitis 
of the right elbow.  The veteran and his 
representative are advised that there is 
an obligation to perfect the appeal 
should he desire appellate review, and 
the Board reserves the right to dismiss 
the appeal for failure to do so.  38 
C.F.R. §§ 20.200, 20.202, 20.302 (2003). 

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC should also address 
whether the veteran's claim for an 
initial disability rating in excess of 30 
percent for a rotator cuff tear of the 
right shoulder with chronic impingement 
syndrome should be submitted to the Chief 
Benefits Director or the Director, VA 
Compensation and Pension Service for 
assignment of an extraschedular rating 
under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2003).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



